Citation Nr: 1629078	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-30 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to service connection for a somatization disorder, claimed as chest pain, to include as due to herbicide exposure.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the cervical spine.

5.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, previously cervical stenosis and disc disease. 

6.  Entitlement to an effective date earlier than September 12, 2011 for the grant of service connection for PTSD. 

7.  Entitlement to an effective date earlier than September 12, 2011 for the grant of service connection for degenerative arthritis, previously cervical stenosis and disc disease. 

8.  Entitlement to an effective date earlier than December 12, 2008, for the grant of service connection for headaches secondary to a neck injury.

9.  Entitlement to an effective date earlier than October 13, 2009 for the grant of service connection for left trapezius muscle strain, claimed as left shoulder and arm pain, associated with radiculopathy cervical.

10.  Entitlement to an effective date earlier than September 12, 2011 for the grant of service connection for radiculopathy of the cervical spine. 


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the claims file is currently with the RO in Montgomery, Alabama.  

The Veteran was previously represented by the Disabled American Veterans (DAV) and then John V. Tucker, attorney, whose representation has been revoked.  Such has been acknowledged by the Veteran. See Veteran's statement dated April 22, 2016.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal. 38 C.F.R. § 20.608(a) (2015).

The Veteran requested a Decision Review Officer (DRO) hearing and a hearing before the Board.  He has subsequently cancelled his requests for these hearings.  As such, the Board finds his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

Reference is made to the Veteran's arguments that essentially state that there was clear and unmistakable error (CUE) in a March 2002 rating decision, which addressed service connection claims for prostatitis, a neck disability, colitis, and a skin disability.  He states that the RO should have adjudicated his claims for PTSD, headaches and a left trapezius muscle strain at that time since the record contained symptomatology which has now been diagnosed as his PTSD, a headache disability and left trapezius muscle strain.  The CUE claim has not been considered by the AOJ.  The CUE is thereby referred to the AOJ for appropriate action.

To the extent that the CUE allegation may relate to the effective date issue on appeal, the Board notes that the CUE challenges are not inextricably intertwined with the earlier effective date issue, which has been developed for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the Veteran's direct appeal of the effective date assigned for service connection for PTSD and headaches is not dependent on the outcome of his request for revision of earlier decisions on the basis of CUE.  At the same time, adjudication of his direct appeal does not preclude a successful collateral attack on the earlier decision.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on similar facts.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006). Therefore, it is not prejudicial for the CUE challenges to be bifurcated from the earlier effective date claim currently before the Board, and referred to the RO for initial consideration.

The issues of entitlement to service connection for a somatization disorder, claimed as chest pain and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for earlier effective dates for the grant of service connection for degenerative arthritis and radiculopathy of the cervical spine, and increased rating claims for PTSD, radiculopathy of the cervical spine, and degenerative arthritis. 

2.  A claim of entitlement to service connection for PTSD was received by the RO on September 12, 2011, for entitlement to service connection for headaches was received by the RO on December 12, 2008, and for entitlement to service connection for left trapezius muscle strain on October 13, 2009; no evidence of record indicates any informal claims prior to those dates. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to earlier effective dates for the grant of service connection for degenerative arthritis and radiculopathy of the cervical spine, and increased rating claims for PTSD, radiculopathy of the cervical spine and degenerative arthritis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  The criteria for establishing entitlement to an effective date earlier than September 12, 2011 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for establishing entitlement to an effective date earlier than December 12, 2008 for the grant of service connection for headaches secondary to a neck injury have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for establishing entitlement to an effective date earlier than October 13, 2009 for the grant of service connection for left trapezius muscle strain, claimed as left shoulder and arm pain, associated with radiculopathy cervical have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran submitted a statement dated December 11, 2015 indicating that he was withdrawing his claims with respect to increased ratings for radiculopathy of the cervical spine and degenerative arthritis.  The Veteran additionally withdrew his claims for earlier effective dates with respect to the grant of service connection for radiculopathy of the cervical spine and degenerative arthritis.  In a separate statement dated December 11, 2015, the Veteran indicated that he was withdrawing his appeal with respect to an increased rating for PTSD.  The Board finds that Veteran has withdrawn his appeals regarding the issues of entitlement to earlier effective dates for the grants of service connection for degenerative arthritis and radiculopathy of the cervical spine, and increased rating claims for PTSD, radiculopathy of the cervical spine and degenerative arthritis, and, hence, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal regarding these issues, and they are dismissed.

II. Earlier Effective Dates

In a May 2010 rating decision, the RO granted service connection for headaches, effective December 12, 2008.  In an August 2010 rating decision the RO granted service connection for a left trapezius muscle strain, with an effective date of October 13, 2009.  In a November 2012 rating decision, the RO granted service connection for PTSD, effective September 12, 2011.  The Veteran contends that earlier effective dates are warranted.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).

Here, the RO received the Veteran's application for compensation for a headaches disability on December 12, 2008, for a left trapezius disability on October 13, 2009, and for PTSD on September 12, 2011.  These dates serve as the dates of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the dates selected by the RO are the earliest possible effective dates.  The reason for this is that, if the entitlement arose prior to the selected dates, then the date of claims would be the later of the two, and hence the correct effective dates as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after the selected dates would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record could serve as an informal claim in order to entitle the Veteran to earlier effective dates.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2015).  After reviewing the record, the Board concludes that there is no testimonial document submitted prior to the selected effective dates, indicating intent to pursue claims of entitlement to service connection for headaches, a trapezius muscle strain or PTSD. 

With respect to the Veteran's arguments that medical records reflected symptomatology which is now diagnosed as a headache disability, trapezius muscle strain, and PTSD, prior to the selected dates, the Board notes that the VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  

The record does not include any communication from the Veteran or a representative received prior to December 12, 2008 (headache), October 13, 2009 (left trapezius) , or September 12, 2011 (PTSD), that may reasonably be construed as an indication he was seeking service connection for these disabilities.  The Board has considered a statement, submitted on September 12, 2001 in conjunction with his formal claims for a neck injury, and intestinal/digestive problems.  See VA Form 21-526.  The Veteran mentions pain in his left shoulder, along with a multitude of other symptomology, associated with his neck disability.   Nevertheless the Veteran only specifically filed a claim for a neck injury and intestinal/digestive problems at that time.  The report of left shoulder aching does not suggest a desire to file a claim for benefits by the Veteran at that time for a left shoulder disability or indicate a belief that his shoulder was on appeal.  Rather, he was listing symptomatology of his neck disability for which he was seeking service connection.   The Board finds that the absence of a statement indicating he was seeking service connection for his shoulder, and the fact that he concurrently submitted a formal Form 21-526 which specifically only listed his neck and intestinal/digestive problems, is probative evidence that the Veteran did not intend the statement as an informal claim for benefits for a left shoulder disability. 

The Board finds that there was no formal claim, informal claim, or written intent to file a claim for service connection for a headache disability prior to December 12, 2008, for a left trapezius disability prior to October 13, 2009, or prior to September 12, 2011 for PTSD.    

Although the evidence reflects medical records that the Veteran had symptomatology which was later diagnosed as PTSD, a headache disability, and a left trapezius muscle strain prior to the effective dates assigned by the RO, it does not change the fact that the Veteran did not actually file a claim for PTSD until September 12, 2011, for headaches until December 12, 2008, and for a left trapezius muscle strain until October 13, 2009.  See Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA).  

The Federal Circuit Court has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.  Rather, according to the Federal Circuit Court, 'a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.'  MacPhee at 1327; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim 'when such reports relate to examination or treatment of a disability for which service-connection has previously been established'). VA medical records may serve only as claims for increased evaluations or to reopen previously denied claims for service connection.  Neither of these circumstances applies in this case.  See 38 C.F.R. § 3.157 (2015).

Moreover, with respect to his trapezius muscle strain claim, the Board notes that the Veteran was awarded service connection for this disability specifically as secondary to his cervical stenosis and disc disease (now rated as degenerative arthritis).  The Veteran is service-connected for cervical stenosis and disc disease effective December 12, 2008.  Although the Veteran initiated an appeal with respect to the effective date assigned for his degenerative arthritis, he withdrew his claim.  As the award of service connection for a left trapezius muscle strain is based on the underlying service-connected disability of cervical stenosis and disc disease, an effective date prior to December 12, 2008 cannot be assigned.  The Veteran was assigned an October 13, 2009 effective date, his date of claim. 

In sum, the presently assigned effective date of September 12, 2011 (PTSD), December 12, 2008 (headaches), and October 13, 2009 (left trapezius muscle strain), are the appropriate dates and there is no basis for an award of service connection for any of these disabilities prior to that dates. As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim for entitlement to an effective date earlier than September 12, 2011 for the grant of service connection for degenerative arthritis, previously cervical stenosis and disc disease is dismissed without prejudice. 

The claim for entitlement to an effective date earlier than September 12, 2011 for the grant of service connection for radiculopathy of the cervical spine is dismissed without prejudice. 

The claim for entitlement to a rating in excess of 50 percent for PTSD is dismissed without prejudice. 

The claim for entitlement to a rating in excess of 20 percent for radiculopathy of the cervical spine is dismissed without prejudice.

The claim for entitlement to a rating in excess of 10 percent for degenerative arthritis, previously cervical stenosis and disc disease is dismissed without prejudice. 

An effective date earlier than September 12, 2011 for the grant of service connection for PTSD is denied. 

An effective date earlier than December 12, 2008, for the grant of service connection for headaches secondary to a neck injury is denied.

An effective date earlier than October 13, 2009 for the grant of service connection for left trapezius muscle strain, claimed as left shoulder and arm pain, associated with radiculopathy cervical is denied.


REMAND

Somatization Disorder, Claimed as Chest Pain- The Veteran continues to submit statements indicating that he was exposed to herbicides while service on active duty in Korea.  See October 2008 statement.  Personnel records confirm service in Korea from March 1968 to May 1969.  The Board notes that a February 2016 private treatment record reflects a diagnosis of Prinzmetal's angina, a disability presumptively related to herbicide exposure under 38 C.F.R. § 3.309(e).  Moreover, service treatment records confirm the Veteran complained of chest pain in a report of medical history completed in conjunction with his September 1970 separation examination.  It is unclear if the symptoms experienced in service are related to his now diagnosed disability. 

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, para.4(b). 

A review of the record reflects that all of the above listed procedures were not all completed.  The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  The Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.

TDIU-  The Veteran asserts that his service-connected disabilities affect his employability.  The evidence reflects that the Veteran is no longer employed as an attorney.  The VA examinations of record do not adequately assess the effects of the Veteran's service-connected disabilities on his employability.  The Board finds that a VA examination and opinion are warranted to determine whether the Veteran may be unemployable as a result of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, para. 4(b). 

2.  Following the development in Remand paragraph 1 (and if herbicide exposure is not conceded), arrange for the Veteran to undergo VA examinations to determine the nature and etiology of his heart disability, and its relationship, if any, to his military service, or any incident thereof.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that his heart disability, to include Prinzmetal's angina, had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  Following the development in Remand paragraphs 1 and 2, schedule the Veteran for a VA examination to determine the nature and severity of his service- connected disabilities on his employability.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  

The VA examiner is asked to address the following issue: Is the Veteran at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to her age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


